 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 1 of 14 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 ROSANNA GARNER, individually and on
 behalf of all others similarly situated,

         Plaintiff,
                                                           CASE NO:
 v.

 IQVIA, INC.                                                               JURY DEMAND.

          Defendant.
                                                      /

                                   COMPLAINT -- CLASS ACTION

                                              INTRODUCTION

        1.       Unwanted “robocalls” are the #1 complaint in America. 1

        2.       The people complaining about robocalls is increasing at an alarming rate. In 2015,

2,125,968 complained to the Federal Trade Commission (FTC) and the Federal Communications

Commission (FCC), in 2016 this number was 3,401,614 and in 2017 it was 4,501,967.

        3.       Despite the plethora of complaints and lawsuits companies like the defendant

continue to blast out faxes with no regard to federal law.

        4.       Plaintiff Rosanna Garner (“Garner”) brings this action to secure redress for the

actions of defendant IQVIA, Inc. in sending out unsolicited advertisements to telephone facsimile

machines in violation of the Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”).

                                                          PARTIES

        5.       Plaintiff is a resident of Tampa, Florida and maintains telephone facsimile

equipment.



1 Facsimiles, texts and calls made by an automatic telephone dialing system are considered robocalls.
 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 2 of 14 PageID 2



       6.      Defendant IQVIA, Inc. is a foreign profit corporation located in New Jersey and

doing business in Florida.

                                     JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (general federal

question) and 47 U.S.C. §227(a) (TCPA).

       8.      This matter in controversy exceeds $5,000,000, as each member of the proposed

Class is entitled to up to $500.00 and up to $1,500 in statutory damages for each facsimile that has

violated the TCPA. Accordingly, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2).

Further, Plaintiff alleges a national class, which will result in at least one Class member belonging

to a different state. Therefore, both elements of diversity jurisdiction under the Class Action

Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

       9.      Plaintiff received the facsimiles at issue in this District and defendant conducts

business in the District such that venue is proper.

                                       ALLEGATIONS OF FACT

       10.     Plaintiff brings this class action on behalf of nationwide consumers seeking redress

for Defendant’s actions which violate the Telephone Consumer Protection Act, 47 U.S.C. §227

(“TCPA”).

       11.     The Congress enacted the TCPA to prevent real harm. Congress determined that

unsolicited fax advertisements improperly shift advertising costs to the unwilling fax recipients

and interfere with the use of fax machines by these recipients, who are consumers and businesses.

Specifically, Congress found that “this type of telemarketing is problematic for two reasons. First,

it shifts some of the costs of advertising from the sender to the recipient. Second, it occupies the
 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 3 of 14 PageID 3



recipient's facsimile machine so that it is unavailable for legitimate business messages while

processing and printing the junk fax.” H.R. Rep. 102-317 at 10 (1991)

       12.       Upon information and belief, the Defendant have recently sent out thousands of

unsolicited fax advertisement and thousands of solicited fax advertisements.

       13.       Plaintiff is seeking damages, and declaratory and injunctive relief.

                                   FACTS RELATING TO DEFENDANT

       14.       On a date within the past proceeding four years, IQVIA, Inc. caused unsolicited fax

advertisements to be transmitted to plaintiff’s facsimile machine located in Tampa, Florida. This

advertisement promoted its services and was sent without plaintiff’s knowledge, approval or

authorization.

       15.       Copies of the fax advertisement are attached hereto as Exhibit A and are

incorporated herein by reference.

       16.       Plaintiff did not give defendant any prior express invitation or permission to send

advertisements to it within 18 months of receipt of the fax.

       17.       Plaintiff did not have a prior business relationship with defendant and had not

authorized the sending of fax advertisements to it within 18 months of receipt of the faxes.

       18.       On information and belief, many of the individuals and entities who received faxes

from the defendant did not give prior express invitation or permission.

                                          CLASS ALLEGATIONS

       19.       Plaintiff brings this action individually and on behalf of and all others similarly

situated (“the Class”).

       20.       Plaintiff represents, and is a member of, the Classes, consisting of:
 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 4 of 14 PageID 4



               a. Class A:     All persons in the United States who received any fax

                  advertisement on their telephone facsimile machines from Defendant or

                  its agents(s) and/or employee(s) within the four years prior to the filing

                  of the Complaint, where Defendant’s records do not reflect that such fax

                  advertisement was solicited.

               b. Class B:     All persons in the United States who received any fax

                  advertisement on their telephone facsimile machines from Defendant or

                  its agent(s) and/or employee(s) within the four years prior to the filing of

                  the Complaint where Defendant’s records do not reflect that such fax

                  advertisement was solicited.

               c. Class C:     All persons in the United States (1) who are members of

                  IQVIA, INC., (2) who received a fax advertisement on their telephone

                  facsimile machines from Defendant or its agents(s) and/or employee(s)

                  within the four years prior to the filing of the Complaint, (3) where

                  Defendant’s records do not reflect that such fax advertisement was

                  solicited.

       21.     Defendant and its employees or agents are excluded from the Classes. Plaintiff does

not know the number of members in the Classes, but believe the Class members number in the

thousands, if not more. Thus, this matter should be certified as a Class action to assist in the

expeditious litigation of this matter.

       22.     This suit seeks only damages and injunctive relief for recovery of economic injury

on behalf of the Class, and it expressly is not intended to request any recovery for personal injury

and claims related thereto. Plaintiff reserves the right to expand the Class definition to seek
 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 5 of 14 PageID 5



recovery on behalf of additional persons as warranted as facts are learned in further investigation

and discovery.

        23.      The joinder of the Class members is impractical and the disposition of their claims

in the Class action will provide substantial benefits both to the parties and to the court. The Class

can be identified through Defendant’s records or Defendant’s agents’ records.

        24.      There is a well-defined community of interest in the questions of law and fact

involved affecting the parties to be represented. The questions of law and fact to the Classes

predominate over questions which may affect individual Class members, including the following:

                 a.     Whether, within the four years prior to the filing of this Complaint,

                        Defendant or its agents sent any fax advertisements to a Class

                        member;

                 b.     Whether, the fax advertisements sent by the Defendant within the

                        four years prior to the filing of this Complaint to a Class member

                        were solicited;

                 c.     Whether the Defendant obtained a list of IQVIA members, and then

                        transmitted fax advertisements to those members, which were not

                        otherwise solicited.

                 d.     Whether Plaintiff and the Class members were damaged thereby,

                        and the extent of damages for such violation; and

                 e.     Whether Defendant and its agents should be enjoined from engaging

                        in such conduct in the future.

        25.      As a recipient of unsolicited fax advertisements from Defendant and of fax

advertisements which failed to properly advise of Plaintiff’s ability to opt-out, Plaintiff is asserting
 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 6 of 14 PageID 6



claims that are typical of the Class. Plaintiff will fairly and adequately represent and protect the

interests of the Classes in that Plaintiff has no interests antagonistic to any member of the Classes.

       26.     Defendant’s acts caused the Plaintiff and the Class members the very harm that the

TCPA was enacted to prevent, by occupying the recipient's telephone line and fax machine during

the time that the fax was being sent and stored, wasting the paper and ink caused by the printing

of the offending fax, wasting the time of the recipients in reading, deleting and otherwise

administering these unwanted faxes, and by failing to provide the recipient with the information

required by the statute.

       27.     Plaintiff and members of the Classes were also harmed by the acts of Defendant in

at least the following ways: Defendant, either directly or through its agents, illegally contacted

Plaintiff and the Class members via their telephone facsimile machines by sending unsolicited fax

advertisements that converted their paper and toner as well as occupied their facsimile machines;

Plaintiffs and the Class members were damaged thereby.

       28.     Plaintiff and the members of the Classes have all suffered irreparable harm as a

result of the Defendant’s unlawful and wrongful conduct. Absent a class action, the Classes will

continue to face the potential for irreparable harm. In addition, these violations of law will be

allowed to proceed without remedy and Defendant will likely continue such illegal conduct.

Because of the size of the individual Class member’s claims, few, if any, Class members could

afford to seek legal redress for the wrongs complained of herein.

       29.     Plaintiff has retained counsel experienced in handling class action claims and

claims involving violations of the Telephone Consumer Protection Act.

       30.     A class action is a superior method for the fair and efficient adjudication of this

controversy. Class-wide damages are essential to induce Defendant to comply with federal and
 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 7 of 14 PageID 7



state laws. The interest of Class members in individually controlling the prosecution of separate

claims against Defendant is small because the maximum statutory damages in an individual action

for violation of privacy are minimal. Management of these claims is likely to present significantly

fewer difficulties than those presented in many class claims.

       31.     Defendant has acted on grounds generally applicable to the Classes, thereby making

appropriate final injunctive relief and corresponding declaratory relief with respect to the Class as

a whole.

       32.     Numerous courts have certified class actions under the TCPA. Hinman v. M and M

Rental Center Inc., 545 F. Supp. 2d 802 (N.D. Ill. 2008); Brill v. Countrywide Home Loans, Inc.,

05 C 2713 (N.D. Ill. June 28, 2006); Overlord v. Wheaton-Winfield dental Association Ltd., 04 CH

01613, (Ill. Cir. Cook County); Whiting v SunGard, 03 CH 21135,(Ill. Cir. Cook County); Whiting

v. GoIndustry,03 CH 21136 (Ill. Cir. Cook County); Nicholson v. Hooters of Augusta, Inc., 245

Ga. App. 363, 537 S.E.2d 468 (2000) (private class action); ESI Ergonomic Solutions, LLC v.

United Artists Theatre Circuit, Inc., 203 Ariz. (App.) 94, 50 P.3d 844 (2002) (same);          Core

Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind. App. 2003) (same);           Dubsky v. Advanced

Cellular Communications, Inc., 2003 CV 652, 2004 WL 503757 (Ohio C.P. Feb. 24, 2004);

Biggerstaff v. Ramada Inn and Coliseum, 98-CP-10-004722, (S.C. C.P., Feb. 3, 2000) (same);

Biggerstaff v. Marriott International, Inc., 99-CP-10-001366 (S.C. C.P., Feb 20, 2000) (same);

Chaudhry v. Bonneville International Corp., d/b/a KDGE/KZPS (Dist. Ct. Tex., March 10,

1997)(same); Coontz v. Nextel Communications, No. C- 200100349 (Dist. Ct. Tex.)(same); Gold

Seal v. PrimeTV, No. 49C01-0112-CP-3010 (Marion County, Indiana, August 29, 2002)(same);

Jemiola v. XYZ Corp., No. 411237 (C.P. Ohio, Dec. 21, 2001)(same);              Salpietro v. Resort

Exchange International, No. GD00-9071 (Allegheny Co. C.P.)(same); WPS, Inc. v. Lobel
 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 8 of 14 PageID 8



Financial, Inc., No 01CP402029 (C.P. S.C., Oct. 15, 2001) (same); see State of Texas v. American

Blast Fax, Inc., 164 F. Supp. 2d 892 (W.D. Tex. 2001) (state enforcement action) Gans v.

Seventeen Motors, Inc., No. 01-L-478 (Ill. Cir., St. Clair County, Sept. 19, 2002).

          33.   A class action is an appropriate means of adjudicating this dispute, in that:

                a.     Most consumers or entities are probably unaware of the violation.

                b.     Individual actions are not economically feasible.

                c.     Judicial economy is best served by a class action.

          WHEREFORE, plaintiff and members of the class, respectfully request the following

relief:

                a.     Actual damages;

                b.     Statutory damages;

                c.     An injunction against the further transmission of unsolicited fax

advertising;

                d.     Such other or further relief as the Court deems just and proper.



                          COUNT I       -- VIOLATION OF THE TCPA

          34.   Plaintiff incorporates paragraphs 1-33, as if fully restated above.

          35.   Upon receiving the Defendant’s fax, the Plaintiff’s fax machine was occupied

during the time that the incoming fax was being processed.

          36.   There are no reasonable means for plaintiff or other recipients of defendant's

unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and

ready to receive the urgent communications authorized by their owners.
 Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 9 of 14 PageID 9



        37.     Furthermore, the defendant failed to provide the facsimile transmittal header with

the information as required by the TCPA.

        38.     Further, upon receiving the Defendant’s fax, the Plaintiff’s fax machine

automatically printed out the fax, thereby depleting the Plaintiff’s ink, toner and paper.

        39.      Defendant’s facsimile advertisements harmed Plaintiff by causing the very harm

that Congress sought to prevent – occupying Plaintiff’s facsimile machine and facsimile machine

line, which is akin to trespass of chattel.

        40.     Defendant’s facsimile advertisements harmed Plaintiff by trespassing upon and

interfering with Plaintiff’s rights and interests in Plaintiff’s facsimile machine line.

        41.     Defendant’s facsimile advertisements harmed Plaintiff by converting Plaintiff’s

paper and ink for Defendant’s advertising purposes.

        42.       Defendant was unjustly enriched by shifting its advertising costs to Plaintiff,

which converted Plaintiff’s paper and ink for Defendant’s advertising purposes.

        43.     The fax advertisements attached hereto as Exhibit A was wholly unsolicited in that

it was sent to the Plaintiff by Defendant without Plaintiff’s express invitation or permission.

Plaintiff does not currently do business with Defendant, and has never done business with the

Defendant.

        44.     The unsolicited fax advertisement did not otherwise contain any information

personalized toward the Plaintiff.

        45.     On information and belief and based on the fact that plaintiff’s facsimile is a generic

advertisement, defendant disseminated substantially the same fax advertisement not only to

plaintiff but also to many other individuals and entities who did not solicit the fax or have a prior

relationship with defendant.
Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 10 of 14 PageID 10



       46.     In order to stop the unending harassment by telemarketers, Congress enacted the

TCPA. Section 227(b)(1)(c) of the TCPA makes it unlawful to send an unsolicited advertisement

to a telephone facsimile machine.

       47.     The TCPA provides a private right of action for a violation of §227(b), pursuant to

which a person or entity may recover $500 for each violation, and treble that amount if defendant

willfully or knowingly violated the provision.

       48.     The TCPA provides in part:

               (3) Private right of action

                      A person or entity may, if otherwise permitted by the laws or rules
                      of court of a State, bring in an appropriate court of that State--

                              (A) an action based on a violation of this subsection or the
                              regulations prescribed under this subsection to enjoin such
                              violation,

                              (B) an action to recover for actual monetary loss from such
                              a violation, or to receive $500 in damages for each such
                              violation, whichever is greater, or both such actions.

                              (C) If the court finds that the defendant willfully or
                              knowingly violated this subsection or the regulations
                              prescribed under this subsection, the court may, in its
                              discretion, increase the amount of the award to an amount
                              equal to not more than 3 times the amount available under
                              subparagraph (B) of this paragraph.


       49.     Defendant violated the TCPA 47 U.S.C. §227(b)(1)(c) by sending unsolicited

advertisements to telephone facsimile machines of plaintiff and the putative class members.

       50.     Plaintiff and the class members were damaged as a result. Plaintiff and each class

member suffered damages as a result of receipt of the unsolicited faxes, in the form of paper and

toner consumed as a result.
Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 11 of 14 PageID 11



       51.      Unless enjoined from doing so, defendant is likely to commit similar violations in

the future as evidenced by the indiscriminate nature of the fax.

       52.      At all times herein, Plaintiff was and is entitled to the rights, protections and

benefits provided under the Telephone Consumer Protection Act, 47 U.S.C. § 227.

       53.      The transmission of facsimiles to Plaintiff as set forth above, violated 47 U.S.C. §

227(b)(1)(C).

       54.      Based upon the foregoing, Plaintiff is entitled to statutory damages pursuant to 47

U.S.C. § 227(b)(3)(B) and 227(b)(3)(C).

       55.      Based upon the foregoing, Plaintiff is entitled to an Order, pursuant to 47 U.S.C. §

227(b)(3)(A), enjoining Defendant from transmitting any advertisements in violation of 47 U.S.C.

§ 227(b)(1)(C).



                                   COUNT II – CONVERSION

       56.      Plaintiff incorporates ¶¶ 1-55, as if fuly restated above.

       57.      By sending unsolicited fax advertisements to plaintiff and the class members,

defendant converted to its own use toner and paper belonging to plaintiff and the class members.

       58.      Immediately prior to the sending of the unsolicited faxes, plaintiff and the class

members owned and had an unqualified and immediate right to the possession of the paper and

toner used to print the faxes.

       59.      By sending the unsolicited faxes, defendant appropriated to its own use the paper

and toner used to print the faxes and used them in such manner as to make them unusable. Such

appropriation was wrongful and without authorization.
Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 12 of 14 PageID 12



        60.     Defendant knew that its appropriation of the paper and toner was wrongful and

without authorization.

        61.     Plaintiff and the class members were deprived of the paper and toner, which could

no longer be used for any other purpose. Plaintiff and each class member thereby suffered damages

as a result of receipt of the unsolicited faxes.

        62.     Unless enjoined from doing so, defendant is likely to commit similar violations in

the future.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and members of the Class respectfully pray for the relief:

        A.      On the First Count and Second Count, as a result of Defendant’s negligent

violations of 47 U.S.C. § 227(b)(2)(D), Plaintiff and each member of the Class is entitled to and

requests the greater of actual damages or five hundred dollars ($500.00) in statutory damages, for

each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B); and

        B.      On the First Count and Second Count, as a result of Defendant’s willful and/or

knowing violations of 47 U.S.C. § 227(b)(2)(D), Plaintiff and each member of the Class is entitled

to and requests the greater of actual damages or treble damages, as provided by statute, up to one

thousand five hundred dollars ($1,500.00), for each and every violation pursuant to 47 U.S.C. §

227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and;

        C.      An Order, pursuant to 47 U.S.C. § 227(b)(3)(A), enjoining Defendant from

violating 47 U.S.C. § 227(b)(2)(D); and

        D.      For such other and further relief as the Court may deem just and proper.



                                  DEMAND FOR JURY TRIAL
Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 13 of 14 PageID 13



       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs, on behalf of

themselves and all others similarly situated, demands a trial by jury on all questions of fact raised

by the complaint.

                                                      Respectfully Submitted

                                                      Rosanna Garner, Plaintiff

                                                      /s/William “Billy” Peerce Howard, Esq.
                                                      By her attorney

/s/ William “Billy” Peerce Howard
William “Billy” Peerce Howard, Esquire
Florida Bar No.: 0103330
Amanda J. Allen, Esquire
Florida Bar No.: 0098228
The Consumer Protection Firm
4030 Henderson Boulevard
Tampa, FL 33629
Telephone: (813) 500-1500
Facsimile: (813) 435-2369
Billy@TheConsumerProtectionFirm.com
Amanda@TheConsumerProtectionFirm.com

Keith J. Keogh, Esquire
Florida Bar No: 0126335
Craig Shapiro, Esq.
Timothy Sostrin, Esq.
Keogh Law, LTD
101 N. Wacker Dr., Suite 605
Chicago, Il 60606
312.726.1092
312.726.1093 (fax)
Keith@KeoghLaw.com

Attorneys for Plaintiff
Case 8:19-cv-00001-WFJ-AAS Document 1 Filed 01/01/19 Page 14 of 14 PageID 14




                            DOCUMENT PRESERVATION DEMAND

        Plaintiff hereby demands that the defendant take affirmative steps to preserve all recordings,

data, emails, documents and all other tangible things that relate to plaintiff or the putative class

members, or the sending of faxes, the events described herein, any third party associated with any

telephone call, campaign, account, sale or file associated with plaintiff or the putative class

members, and any account or number or symbol relating to any of them. These materials are very

likely relevant to the litigation of this claim.

        If defendant is aware of any third party such as EFAX.COM that has possession, custody

or control of any such materials, plaintiff demands that defendant request that such third party also

take steps to preserve the materials. This demand shall not narrow the scope of any independent

document preservation duties of the defendant.


                                                      Rosanna Garner, Plaintiff

                                                      /s/William “Billy” Peerce Howard, Esq.
                                                      By her attorney




                                 NOTICE OF ATTORNEYS LIEN

        PLEASE TAKE NOTICE that plaintiff has assigned to her attorneys all rights conferred

by statute or rule to recover attorney’s fees from Defendant.



                                                      /s/William “Billy” Peerce Howard, Esq.
                                                      By her attorney
